NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
IN RE CARL WAYNE STEWART,
Petiti0ner. -
Miscel1aneous Docket No. 997
On Petition for Writ of l\/Iandarnus to the United
States Court of Appeals for Veterans Claims in case no.
10-CV-3079.
ON PETITION
Before LoUR1E, Mo0RE, and REYNA, Circuit Judges.
PER CUR1AM.
0 R D E R
Carl Wayne Stewart petitions for a writ of mandamus
to direct the United States Court of Appeals for Veterans
Claims to rule on his motion for en banc revieW.
On January 20, 2011, the Court of Appeals for Veter-
ans Claims dismissed SteWart’s appeal for lack of jurisdic-
tion, concluding that SteWart’s notice of appeal was
untin1e1y. SteWart then moved for rec0nsideration, or in
the alternative, panel revieW, which the Court of Appea1s
for Veterans Claims denied on March 4, 2011. On March

IN RE STEWART 2
18 2011, Stewart moved for en banc review, which is still
pending. On June 24, 2011, the Court of Appeals for
Veterans Claims stayed Stewart’s appeal in light of
Hen,ders0n u. Shinseki, 131 S. Ct. 1197 (2011). ln that
case, the Supreme Court held that the 120-day deadline
for filing an appeal with the Court of Appeals for Veterans
Claims does not have jurisdictional consequences and can
be subject to equitable tolling Henderson is currently
before the Court of Appeals for Veterans Claims for
consideration of the issue of equitable tolling, which is an
issue that could also be relevant in Stewart’s appeal
The remedy of mandamus is available only in extraor-
dinary situations to correct a clear abuse of discretion or
usurpation of judicial power In re Calmar, In,c., 854 F.2d
461, 464 (Fed. Cir. 1988). A party seeking a writ bears the
burden of proving that it has no other means of attaining
the relief desired, Mallard v. U.S. Dist. Court for the South-
em Dist. of Iowct, 490 U.S. 296, 309 (1989), and that the
right to issuance of the writ is "clear and indisputable."
Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35
(1980).
Based upon the papers submitted, Stewart has not
met his burden of showing entitlement to a writ. A court
has discretion to stay proceedings in exercising its inher-
ent authority to control the disposition of its cases See
Cherokee Noction of Oklahoma v. Un,ited States, 124 F.3d
1413, 1416 (Fed. Cir. 1997) (whether to stay an action is a
matter of the trial court's discretion). The Court of Ap-
peals for Veterans Claims provided a sufficient basis for
granting the stay, concluding that its decision in Hender-
son will likely affect the outcome of Stewart’s appeal
Additionally, the present stay is not for such a protracted
or indefinite period as to render its issuance an abuse of
diScretion. See, e.g., G0ulcl v. Contr0l Laser Corp., 705
F.2d 1340, 1341 (Fed. Cir. 1983) (holding that the stay of
a district court patent proceeding pending reexamination

3
lN RE S'l‘EWART
of the patent in the Patent and Trademark Office was not
"for such a protracted or indefinite period as to render its
issuance an abuse of discretion").
Accordingly,
IT ls ORDERED THAT:
The petition is denied.
FOR THE CoURT
sEP  2  /s/ Jan Hor'bal_v
Date J an Horbaly
Clerk
cc: Carl Wayne Stewart pugh
Corinne A. Niosi, Esq. 
320 559 02 2011
.lAN HORBALY
C|.ElIi